DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claims 1, 13, and 16 are objected to because of the following informalities:  
	Regarding claim 1, on line 19, the limitation “a second image” should be changed to --the second image--.
	Regarding claim 13, on its last line, two periods (..) should be changed to a single period (.).
	Regarding claim 16, on its last line, a period (.) should be inserted after “device” to indicate conclusion of the claim.
	Appropriate correction is required.

Claim Interpretation
Claim 15 recites: “…wherein the processor is configured to automatically select the second anatomical zone after the first image and the first clinical finding have been saved and associated with the first image” (emphasis added). It is unknown as to how the first image can be saved and associated with itself. However, Paragraph 5 of the specifications states: “save and associate the first image with the first anatomical zone” (emphasis added). Claim 15 is understood to include a typographical error with recitation of “first image” in the last line instead  anatomical zone” (emphasis added).  However, appropriate correction is required. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claims 1 and 13 each recite the term: “workflow” but the specifications do not provide, to one of ordinary skill in the art, enough details to ascertain what a workflow is nor how it is derived. A workflow is defined as a sequence of steps in a working process (Merriam Webster). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 1, 2, 4 – 8, 11 – 14, and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20180000453 A1) in view of Crucs (US 20100123831 A1). 

Regarding claim 1, Hunter teaches a method for performing an ultrasound examination (Abstract: “Described herein is a method and system for capturing, labeling, measuring and/or comparing images from current and/or previous ultrasound studies ”) the method comprising: entering a workflow (Paragraph 20: “FIG. 6 illustrates a routine [“workflow”] for inputting information onto an ultrasound image frame in an active ultrasound scan in accordance with one embodiment”  – it is known to one having ordinary skill in the art that a routine for inputting information encompasses a series of steps to input the information as exemplified by Fig.6 and therefore the routine discussed in Para. 20 is a “workflow”) displaying graphical user interface (Fig. 7 – Step 710, Paragraph 75: “the method proceeds to 710 to display one or more images associated with the selected anatomical region”, Fig. 1 –Ultrasound System 100 with GUI 104, and Paragraph 52: “user interface 104”) wherein the graphical user interface (See Reproduction of Fig.1 (below)) comprises:
a graphical model representing at least a portion of a patient (Paragraph 63: “… graphical representations of an anterior (FIG. 3)…) [view] of the neck are shown for thyroid and cervical studies. These graphical representations would appear on the user interface 104 with the labels IB, IA, II, III, IV, VA, VB and VI defining locations in the neck” and Fig. 3);   
a plurality of graphical icons positioned on the graphical model (Fig. 3 and Paragraph 63: “These graphical representations would appear on the user interface 104 with the labels IB, IA, II, III, IV, VA, VB and VI defining locations in the neck…”–The broadest reasonable interpretation of broadest reasonable interpretation of an icon is an a symbol or graphic representation, therefore, the labels serve as “icons” as they symbolize the regions), 
wherein the plurality of graphical icons includes a first graphical icon and a second graphical icon (See Reproduction of Fig. 3A (below) – There are eight icons, either icon can be first or second. For the purposes of this office action, Icon IA will represent be the “first” icon and VI will be the “second” Icon),  and wherein each of the plurality of graphical icons represents a unique one of the plurality of anatomical zones (Paragraph 63: “ These graphical representations would appear on the user interface 104 with the labels IB, IA, II, III, IV, VA, VB and VI defining locations in the neck…where IA refers to the nodes in the submental  triangle…VI is defined by the carotid arteries laterally, the hyoid bone superiorly, and the suprasternal notch inferiorly…) 
selecting a first anatomical zone ( Paragraph 51: ““…the user may tap a target on the graphical representation…” and Fig. 3 depicting the graphical representation. The target selected by the user corresponds to anatomical zones);   
acquiring a first image with an ultrasound probe (Paragraph 9: “The ultrasound probe may include a transducer configured to….form ultrasound data corresponding to the target object” and Paragraph 51: “…the user may then scan the anatomical feature…”);  
saving (Paragraph 51: “The data from an ultrasound is frequently preserved in a worksheet…..Worksheets as described herein may additionally contain measurements from one or more prior scans…” – it is known to one having ordinary skill in the art that data preserved in a “worksheet” is saved) and associating a first image with the first anatomical zone while said first anatomical zone is selected (Paragraph 51: “…the user may tap a target on the graphical representation and then scan to look for the lesion. The active image is then labeled using the information provided by the target location on the graphical representation” – it is known to one having ordinary skill in the art that the user taping the graphical representation of the first anatomical zone then scanning and producing an image after the zone has been tapped results in the active image produced associated with the first anatomical zone”).
 saving and associating a first clinical finding with the first anatomical zone while said first anatomical zone is selected (Paragraph 51: “…the user may tap a target on the graphical representation and then scan to look for the lesion. The active image is then labeled using the information provided by the target location on the graphical representation” and Paragraph 45: “An anatomical feature of interest may include in its label…whether the lesion is a cyst, mass, duct or blood vessel; whether it is located anterior to or posterior to an anatomical landmark; its size and the like” –  it is known to one having ordinary skill in the art that the information about the lesion type, the location, the size, and the like are  clinical findings. Therefore, the user taping the graphical representation (first anatomical zone), producing an image, and labeling the image after the zone has been tapped is associates the first clinical finding with the first anatomical zone while the first anatomical zone is selected. Furthermore, Paragraph 51 also states: “The data from an ultrasound is frequently preserved in a worksheet” and it is known to one having ordinary skill in the art that data preserved in a “worksheet” is saved”); 
selecting a second anatomical zone (Paragraph 51: “…the user may tap a target on the graphical representation…” and Fig. 3 depicting the graphical representation. The target selected by the user corresponds to anatomical zones. If the user selects the IV “icon”, the user has selected the “second” anatomical zone);   
acquiring a second image with an ultrasound probe (Paragraph 9: “The ultrasound probe may include a transducer configured to….form ultrasound data corresponding to the target object” and Paragraph 51: “…the user may then scan the anatomical feature…” – it known to one having ordinary skill in the art that if the user selects the IV “icon”, the user has selected the “second” anatomical);  
saving (Paragraph 51: “The data from an ultrasound is frequently preserved in a worksheet…..Worksheets as described herein may additionally contain measurements from one or more prior scans…” – it is known to one having ordinary skill in the art that data preserved in a “worksheet” is saved) and associating a second image with the second anatomical zone while said second anatomical zone is selected (Paragraph 51: “…the user may tap a target on the graphical representation and then scan to look for the lesion. The active image is then labeled using the information provided by the target location on the graphical representation” – it is known to one having ordinary skill in the art that the user taping the graphical representation (second anatomical zone) then scanning and producing an image after the zone has been tapped results in the active image produced associated with the second anatomical zone”).
saving and associating a second clinical finding with the second anatomical zone while said second anatomical zone is selected (Paragraph 51: “…the user may tap a target on the graphical representation and then scan to look for the lesion. The active image is then labeled using the information provided by the target location on the graphical representation” and Paragraph 45: “An anatomical feature of interest may include in its label…whether the lesion is a cyst, mass, duct or blood vessel; whether it is located anterior to or posterior to an anatomical landmark; its size and the like” –  it is known to one having ordinary skill in the art that the information about the lesion type, the location, the size, and the like are  clinical findings. Therefore, the user taping the graphical representation of the first second zone, producing an image, and labeling the image after the zone has been tapped associates the first clinical finding with the first anatomical zone while the first anatomical zone is selected. Furthermore, Paragraph 51 also states: “The data from an ultrasound is frequently preserved in a worksheet” and it is known to one having ordinary skill in the art that data preserved in a “worksheet” is saved”); 
displaying an examination overview (Fig. 1)  including at least the first image (Fig. 1 – Item 106 and Paragraph 52: “thumbnails of relevant images from a first prior scan 108” ),the first clinical finding (Paragraph 40: “Thumbnails may be labeled with the…presence or absence of lesions…measurements of lesions, number of lesions and the like” – it is known to one having ordinary skill in the art that “lesions” are clinical findings) ”), the second image  (Fig. 1 – Item 106 and Paragraph 55: “active ultrasound scan image 106”) and the second clinical finding (Paragraph 56: “ Active scan 106 would be labeled RT Breast, #1, 11:00, z.3, 3 cm FN, middle depth, ARAD, indicating that the image depicts the right breast, that it was the first lesion identified, it was located at 11:00 on a clock face centered on the nipple, is in the outer third of the breast, 3 cm from the nipple, at about the middle depth in the breast, and that it was scanned in an antiradial direction”) displayed at the same time with the first image and first clinical finding (Fig. 1 showing both images and clinical findings displayed together).
Although, Hunter teaches a plurality of anatomical zones which can be imaged (Fig. 3 depicting different regions of the neck that the user may select for imaging). Hunter does not teach not that the workflow requires imaging a plurality of anatomical zones nor displaying an examination overview including at least the second image and the second clinical finding displayed at the same time with the first image and first clinical finding. 
However, Crucs, in the same field of medical graphic user interfaces, teaches a workflow that requires imaging a plurality of anatomical zones (Paragraph 36: “…The method may continue until all eighteen anatomical structures are captured” and Fig. 6A …”) and Crucs also teaches displaying an examination overview including a first image (Fig. 6A: Image 631) and first clinical findings (Paragraph 55: “image acquisition number, an anatomic region, and an orientation. The image acquisition number indicates the numbered position of the image to be acquired in the ordered sequence (e.g., #1, #2, #3, #4). The anatomic region indicates which teeth are to be imaged (e.g., by teeth #). The orientation indicates how the dental technician is to position the imaging sensor of the PIAD (e.g., a portable X-ray device)” and  Fig. 6A – Layout 621: Anatomical Region indicated by specific teeth numbers (Teeth 1,2,3) , the image acquisition number (#1), and the orientation (sensor)  displayed below image 631– the region and specific teeth numbers are “clinical findings” as they indicate specific information about the patient that was found in a clinical setting such as the anatomical region of the patients teeth and the order in which the patient’s teeth were imaged) and second image (Fig. 6A: Image 632) and second clinical finding (Fig. 6A – Layout 622: Anatomical Region indicated by specific teeth numbers (Teeth 3,4,5) , the image acquisition number (#2), and the orientation (sensor)) ) at the same time (Crucs – Fig. 6A showing the images 631 and clinical findings (Anatomical region, image acquisition number, and orientation) displayed at the same time). 
It would have been obvious to one of ordinary skill in the art, before the time of the effective filing date, to modify the interface of Hunter with the multiple window interface of Crucs in order to display images and clinical findings in and the order in which they were acquired to provide the user with a visual of the sequence in which the images were acquired (Crucs – Abstract). Figures 1, 3, 5 of Hunter and 6A of Crucs are reproduced for clarity of the record and for reference. 

    PNG
    media_image1.png
    506
    501
    media_image1.png
    Greyscale

Reproduction of Fig. 6 of Hunter depicting a “workflow” 

    PNG
    media_image2.png
    440
    810
    media_image2.png
    Greyscale

Reproduction of Fig. 1 of Hunter depicting an examination overview with annotations


    PNG
    media_image3.png
    373
    829
    media_image3.png
    Greyscale

Reproduction of Fig. 3 of Hunter depicting the graphical model with annotations 

    PNG
    media_image4.png
    536
    802
    media_image4.png
    Greyscale
Reproduction of Fig. 6A of Crucs

Regarding claim 2, Hunter teaches selecting the second anatomical zone comprises selecting the second anatomical zone by interacting with the second graphical icon (Paragraph 46:“These graphical representations would appear on the user interface 104 with the labels [“icons”] IB, IA, II, III, IV, VA, VB and VI” and Paragraph 51: “…the user may tap a target on the graphical representation…”). 
Regarding claim 3, the modified device Hunter teaches selecting the second anatomical zone is performed automatically after said saving and associating the first image and said saving and associating said first clinical finding with the first anatomical zone (Crucs – Fig. 6B: Anatomical zone #2 representing teeth 4,5,6,27,28, and 29 and Paragraph 37: “a resultant displayed screen 640 after having captured a first image 650 and when preparing to capture a second image in image layout 660, in accordance with various aspects of the present invention. The status message "Device Ready" is displayed in the image layout 660, indicating to the user that the system is ready to capture the next image” – it is known of ordinary skill in the art that the display of the “Device ready” message in box 660 corresponding to anatomical zone #2, is a “selection” of anatomical zone #2 as the zone to be imaged next). It would have been obvious to one of ordinary skill in the art, before the time of the effective filing date, to further modify the method of Hunter with the method of Crucs in order to reduce the time it takes to scan different anatomical regions by automatically indicating to the user which anatomical zone is to be scanned next.  
Regarding claim 4, the modified device of Hunter teaches displaying a first status icon after said first image has been saved and associated with the first zone (Crucs – Fig. 6B: “Device Ready” icon –The broadest reasonable interpretation of an icon is an a symbol or graphic representation, therefore, the “device ready” message serves as in icon because it is a graphical representation), wherein said first status icon indicates that the first image has been saved and associated with the first zone (Crucs – Paragraph 37: “…FIG. 6B illustrates an exemplary embodiment of a resultant displayed screen 640 after having captured a first image 650 and when preparing to capture a second image… The status message "Device Ready" [“status icon”] is displayed in the image layout 660” – it is known to one having ordinary skill in the art that when the first image corresponding to the first anatomical zone is captured it is inherent that it is saved and stored before it can be displayed on the screen as shown in Fig. 6B – Image 650). It would have been obvious to one of ordinary skill in the art, before the time of the effective filing date, to modify the interface of Hunter with a “device ready” status icon to (Crucs – Paragraph 37).
Regarding claim 6, Hunter teaches displaying a pop-up button (Fig.1: “word bank” and Paragraph 37: “Word bank” in this context refers to a list of context-specific labels which are commonly used for a specific scan type or body part” – the broadest reasonable interpretation of “pop – up button” is anything that “pop’s” or causes other things to “pop – up” on an interface. Therefore, a word bank which shows a list of labels when touched is a  type of “pop-up button” as when clicked, the button will “pop up” with a list of options) with a plurality of statuses for the first clinical finding (Paragraph 46: “A word bank for a cervical node study may include, but is not limited to, Cyst, Cystic changes…” – it is known to one having ordinary skill in the art that “cyst” and “cystic changes” are “statuses” for a clinical finding” as they indicate a finding of a cyst or cystic changes in a cervical node) in response to said selecting the first anatomical zone (Paragraph 51: “…the user may tap a target on the graphical representation…” and Paragraph 4: “Interactions with the graphical representation of the anatomical feature comprise a touch gesture…the label applied to the ultrasound image may be entered using a gesture, chosen from a word bank”). 
Regarding claim 7, Hunter teaches wherein the pop - up button (Fig. 1: “word bank” includes a first status of a positive clinical finding and a second status of a negative clinical finding (Paragraph 46: “A word bank for a cervical node study may include, but is not limited to, Cyst, Cystic changes…” – it is known to one having ordinary skill in the art that “cyst” and “cystic changes” may indicate positive and negative clinical findings, respectively).
Regarding claim 8, Hunter teaches selecting one of the first status and the second status by manually interacting with the pop-up button (Paragraph 4: “Interactions with the graphical representation of the anatomical feature comprise a touch gesture…the label applied to the ultrasound image may be entered using a gesture, chosen from a word bank…”) and wherein said saving and associating the clinical finding with the first anatomical zone comprises saving and associating the one of the first status and the second status with the first anatomical zone (Paragraph 46: “A word bank for a cervical node study may include, but is not limited to, Cyst, Cystic changes…” – it is known to one having ordinary skill in the art that “cyst” and “cystic changes” are “statuses” for a clinical finding” as they indicate a finding of a cyst or cystic changes in a cervical node and Paragraph 56: “In FIG. 1, active scan 106 would be labeled….. These annotations are generated by gestures on the graphical interface, and in an additional embodiment, these labels could be selected from… a word bank…” – it is known to one having ordinary skill in the art that if labels are to be populated onto the first image, from the word bank, then onto the image, then displayed, the labels must inherently be saved with the fist image, corresponding to the first anatomical zone, before being displayed). 
Regarding claim 10, the modified device of Hunter teaches the examination overview comprises a plurality of tiles (Crucs – Fig. 6A: Each row (625 and 626) is a set of tiles) corresponding to the plurality of anatomical zones (Crucs – Fig. 6A : Teeth #1, Teeth #2, etc. , and Paragraph 55: “The anatomic region indicates which teeth are to be imaged (e.g., by teeth #)”), including a first tile corresponding to the first anatomical zone (Crucs – Fig. 6A: Tiles in row 625 – Corresponding to teeth 1 – 5 and 14 – 21 ) and a second tile corresponding to the second anatomical zone (Crucs – Fig. 6A: Tiles in row 626 – Corresponding to teeth 6 and 7, 12 – 14, and 28 – 32) wherein the first tile displays the first clinical finding (Fig. 6A – Layout 621: Anatomical Region indicated by specific teeth numbers (Teeth 1,2,3) , the image acquisition number (#1), and the orientation (sensor)  displayed below image 631– the region and specific teeth numbers are “clinical findings” as they indicate specific information about the patient that was found in a clinical setting such as the anatomical region of the patients teeth and the order in which the patient’s teeth were imaged), and the first image (Fig. 6A: Image 631) wherein the second tile displays the second clinical finding (Crucs – Fig. 6A: Layout 622: Anatomical Region indicated by specific teeth numbers (Teeth 3,4,5) , the image acquisition number (#2), and the orientation (sensor)) and the second image ((Crucs – Fig 6A: Image 622) wherein the plurality of tiles are displayed at the same time on the display device (Crucs – Fig. 6A). It would have been obvious to one of ordinary skill in the art, before the time of the effective filing date, to further modify the interface of Hunter with that of Crucs in to allow the user to visually check whether the anatomical structures displayed in the tiles are in anatomically correct relation to each other (Crucs – Paragraph 34).
	Regarding claim 11, Hunter teaches wherein there are a plurality of images stored for the first anatomical zone (Paragraph 40: “the first display screen is divided into a plurality of sectors in any order each of which may contain one or more of…thumbnails of recorded images from the current exam” , Fig. 1 – Images 108 and 110, and Paragraph 52: “thumbnails of relevant images from a first prior scan 108; and images from a second prior scan 110”), and wherein the method further comprises displaying a different one of the plurality of images in the first tile in response to a swipe gesture inputted on the first tile (Paragraph  40: “Each thumbnail image may be expanded, moved, or removed as desired using gestures on the user interface” and Paragraph 41: A variety of gestures may be used to interact with the user interface, including, but not limited to…swiping… “)

(Fig. 1 – See Reproduction of Fig. 1, below) comprising: 
an ultrasound probe (Paragraph 9: “The ultrasound probe may include a transducer configured to….form ultrasound data corresponding to the target object” and Paragraph 51: “…the user may then scan the anatomical feature…”); 
a display device (Paragraph 4: “ The system comprises a first display device” and Fig. 4 – display screen 102) ; and 
a processor in electronic communication with the ultrasound probe and the display device (Paragraph 9 and 10: “an ultrasound system may include an ultrasound probe, a first processor configured to form an ultrasound image from the ultrasound data…and/or a second processor that receives input from the touch-screen user interface” – it is known to one having ordinary skill in the art that the first processor is in electric communication with the probe because they receive information from the probe and the second processor is in electric communication with the display device because it receives information from the touch screen display. Furthermore, it would have been obvious to one of ordinary skill, in the art at the time of the effective filing date to make both the first processor and second processor, one processor as is commonly done in the art and would yield the predictable results of one processor configured to practice the task of two processors) wherein the processor is configured to: 
receive instructions to enter a workflow (Paragraph 20: “FIG. 6 illustrates a routine [“workflow”] for inputting information onto an ultrasound image frame in an active ultrasound scan in accordance with one embodiment” – it is known to one having ordinary skill in the art that a routine for inputting information encompasses a series of steps to input the information as exemplified by Fig.6 and therefore the routine discussed in Paragraph 20 is a “workflow”);
display a graphical user interface (Fig. 1 – GUI 104 and Paragraph 52: “user interface 104”) on the display device (Fig. 1 – GUI 102) , wherein the graphical user interface (Fig. 1 – GUI 104) comprises: 
a graphical model representing at least a portion of a patient (Paragraph 63: “… graphical representations of an anterior (FIG. 3) and lateral (FIG. 4) views of the neck are shown for thyroid and cervical studies. These graphical representations would appear on the user interface 104 with the labels IB, IA, II, III, IV, VA, VB and VI defining locations in the neck” and Fig. 3);   
a plurality of graphical icons positioned on the graphical model (Fig. 3 and Paragraph 63: “These graphical representations would appear on the user interface 104 with the labels IB, IA, II, III, IV, VA, VB and VI defining locations in the neck…” and Paragraph 51: “…the user may tap a target on the graphical representation…” –The broadest reasonable interpretation of an icon is an a symbol or graphic representation, therefore, the labels serve as “icons “as they symbolize the regions), 
wherein the plurality of graphical icons includes a first graphical icon and a second graphical icon (See Reproduction of Fig. 3A (below) – There are eight icons, either icon can be first or second. For the purposes of this office action, Icon IA will represent be the “first” icon and VI will be the “second” Icon),  and wherein each of the plurality of graphical icons represents a unique one of the plurality of anatomical zones (Paragraph 63: “ These graphical representations would appear on the user interface 104 with the labels IB, IA, II, III, IV, VA, VB and VI defining locations in the neck…where IA refers to the nodes in the submental triangle…VI is defined by the carotid arteries laterally, the hyoid bone superiorly, and the suprasternal notch inferiorly…); 
receive a selection of the first anatomical zone ( Paragraph 51: ““…the user may tap a target on the graphical representation…” and Fig. 3 depicting the graphical representation. The target selected by the user corresponds to anatomical zones); 
control the ultrasound probe to acquire a first image (Paragraph 9: “The ultrasound probe may include a transducer configured to….form ultrasound data corresponding to the target object” and Paragraph 51: “…the user may then scan the anatomical feature…”);  
save (Paragraph 51: “The data from an ultrasound is frequently preserved in a worksheet…..Worksheets as described herein may additionally contain measurements from one or more prior scans…” – it is known to one having ordinary skill in the art that data preserved in a “worksheet” is saved) and associate the first image with the first anatomical zone while the first anatomical zone is selected(Paragraph 51: “…the user may tap a target on the graphical representation and then scan to look for the lesion. The active image is then labeled using the information provided by the target location on the graphical representation” – it is known to one having ordinary skill in the art that the user taping the graphical representation (first anatomical zone) then scanning and producing an image after the zone has been tapped means the active image produced is of the anatomical zone therefore the “first image is associated with the first anatomical zone while the first anatomical zone is selected).
(Paragraph 51: “…the user may tap a target on the graphical representation and then scan to look for the lesion. The active image is then labeled using the information provided by the target location on the graphical representation” and Paragraph 45: “An anatomical feature of interest may include in its label…whether the lesion is a cyst, mass, duct or blood vessel; whether it is located anterior to or posterior to an anatomical landmark; its size and the like” –  it is known to one having ordinary skill in the art that the information about the lesion type, the location, the size, and the like are “statuses” of the lesion. Therefore, the user taping the graphical representation (first anatomical zone), producing an image, and labeling the image after the zone has been is a means of associating the “first clinical finding is associated with the first anatomical zone while the first anatomical zone is selected. Furthermore, Paragraph 51 also states: “The data from an ultrasound is frequently preserved in a worksheet” and it is known to one having ordinary skill in the art that data preserved in a “worksheet” is saved”); receive a selection of the second anatomical zone (Paragraph 51: ““…the user may tap a target on the graphical representation…” and Fig. 3 depicting the graphical representation. The target selected by the user corresponds to anatomical zones. If the user selects the IV “icon”, the user has selected the “second” anatomical zone);   
control the ultrasound probe to acquire a second image (Paragraph 9: “The ultrasound probe may include a transducer configured to….form ultrasound data corresponding to the target object” and Paragraph 51: “…the user may then scan the anatomical feature…”) ;
(Paragraph 51: “The data from an ultrasound is frequently preserved in a worksheet…..Worksheets as described herein may additionally contain measurements from one or more prior scans…” – it is known to one having ordinary skill in the art that data preserved in a “worksheet” is saved) and associate a second image with the second anatomical zone while said second anatomical zone is selected (Paragraph 51: “…the user may tap a target on the graphical representation and then scan to look for the lesion. The active image is then labeled using the information provided by the target location on the graphical representation” – it is known to one having ordinary skill in the art that the user taping the graphical representation (second anatomical zone) then scanning and producing an image after the zone has been tapped means the active image produced is of the anatomical zone therefore the “second image is associated with the second anatomical zone while the second anatomical zone is selected).;
save and associate a second clinical finding with the second anatomical zone while the second anatomical zone is selected (Paragraph 51: “…the user may tap a target on the graphical representation and then scan to look for the lesion. The active image is then labeled using the information provided by the target location on the graphical representation” and Paragraph 45: “An anatomical feature of interest may include in its label…whether the lesion is a cyst, mass, duct or blood vessel; whether it is located anterior to or posterior to an anatomical landmark; its size and the like” –  it is known to one having ordinary skill in the art that the information about the lesion type, the location, the size, and the like are “statuses” of the lesion. Therefore, the user taping the graphical representation (second anatomical zone), producing an image, and labeling the image after the zone has been is a means of associating the “second clinical finding is associated with the second anatomical zone while the second anatomical zone is selected. Furthermore, Paragraph 51 also states: “The data from an ultrasound is frequently preserved in a worksheet” and it is known to one having ordinary skill in the art that data preserved in a “worksheet” is saved); display an examination overview on the display device (Fig. 5 and Paragraph 64: “FIG. 5 is a representation of a worksheet [“examination overview”] which may be used for reference and/or as a final report”)
wherein the examination overview (Fig. 1) comprises at least the first image (Fig. 1 – Item 106 and Paragraph 52: “thumbnails of relevant images from a first prior scan 108” ), the first clinical finding (Paragraph 40: “Thumbnails may be labeled with the…presence or absence of lesions…measurements of lesions, number of lesions and the like” – it is known to one having ordinary skill in the art that “lesions” are clinical findings), the second image  (Fig. 1 – Item 106 and Paragraph 55: “active ultrasound scan image 106”) and the second clinical finding (Paragraph 56: “ Active scan 106 would be labeled RT Breast, #1, 11:00, z.3, 3 cm FN, middle depth, ARAD, indicating that the image depicts the right breast, that it was the first lesion identified, it was located at 11:00 on a clock face centered on the nipple, is in the outer third of the breast, 3 cm from the nipple, at about the middle depth in the breast, and that it was scanned in an antiradial direction”) displayed at the same time with the first image and first clinical finding (Fig. 1 showing both images and clinical findings displayed together).
Although, Hunter teaches a plurality of anatomical zones which can be imaged (Fig. 3 depicting different regions of the neck that the user may select for imaging). Hunter does not teach not that the workflow requires imaging a plurality of anatomical zones.
However, Crucs, in the same field of medical graphic user interfaces, teaches a workflow that requires imaging a plurality of anatomical zones (Paragraph 36: “…The method may continue until all eighteen anatomical structures are captured” and Fig. 6A …”) and Crucs also teaches displaying an examination overview including a first image (Fig. 6A: Image 631) and first clinical findings (Paragraph 55: “image acquisition number, an anatomic region, and an orientation. The image acquisition number indicates the numbered position of the image to be acquired in the ordered sequence (e.g., #1, #2, #3, #4). The anatomic region indicates which teeth are to be imaged (e.g., by teeth #). The orientation indicates how the dental technician is to position the imaging sensor of the PIAD (e.g., a portable X-ray device)” and  Fig. 6A – Layout 621: Anatomical Region indicated by specific teeth numbers (Teeth 1,2,3) , the image acquisition number (#1), and the orientation (sensor)  displayed below image 631– the region and specific teeth numbers are “clinical findings” as they indicate specific information about the patient that was found in a clinical setting such as the anatomical region of the patients teeth and the order in which the patient’s teeth were imaged) and second image (Fig. 6A: Image 632) and second clinical finding (Fig. 6A – Layout 622: Anatomical Region indicated by specific teeth numbers (Teeth 3,4,5) , the image acquisition number (#2), and the orientation (sensor)) ) at the same time (Crucs – Fig. 6A showing the images 631 and clinical findings (Anatomical region, image acquisition number, and orientation) displayed at the same time). It would have been obvious to one of ordinary skill in the art, before the time of the effective filing date, to modify the interface of Hunter with the multiple window interface of Crucs in order to display images and clinical findings in and the order in which they were acquired to provide the user with a visual of the sequence in which the images were acquired (Crucs – Abstract). Figures 1, 3, 5 of Hunter and 6A of Crucs are reproduced for clarity of the record and for reference. 

(Crucs – Paragraph 5: “processor-based hardware platform (PBHP)”) is further configured to display a first status icon (Crucs – Fig. 6B: “Device Ready” icon –The broadest reasonable interpretation of an icon is an a symbol or graphic representation, therefore, the “device ready” message serves as in icon because it is a graphical representation), to indicate that the first image has been saved and associated with the first zone (Crucs – Paragraph 37: “…FIG. 6B illustrates an exemplary embodiment of a resultant displayed screen 640 after having captured a first image 650 and when preparing to capture a second image… The status message "Device Ready" [“status icon”] is displayed in the image layout 660” – it is known to one having ordinary skill in the art that when the first image corresponding to the first anatomical zone is captured it is inherent that it is saved and stored before it can be displayed on the screen as shown in Fig. 6B – Image 650). It would have been obvious to one of ordinary skill in the art, before the time of the effective filing date, to modify the interface of Hunter with a “device ready” status icon to indicating to the user that the system is ready to capture the next image (Crucs – Paragraph 37). 
Regarding claim 15, the modified device Hunter teaches the processor is configured to automatically select the second anatomical zone is after the first image and the fist clinical finding have been saved and associated with the first anatomical zone (Fig. 6B: Anatomical zone #2 representing teeth 4,5,6,27,28, and 29 and Paragraph 37: “a resultant displayed screen 640 after having captured a first image 650 and when preparing to capture a second image in image layout 660, in accordance with various aspects of the present invention. The status message "Device Ready" is displayed in the image layout 660, indicating to the user that the system is ready to capture the next image” – it is known of ordinary skill in the art that the display of the “Device ready” message in box 660 corresponding to anatomical zone #2, is a “selection” of anatomical zone #2 as the zone to be imaged next). It would have been obvious to one of ordinary skill in the art, before the time of the effective filing date, to further modify the method of Hunter with the method of Crucs in order to reduce the time it takes to scan different anatomical regions by automatically indicating to the user which anatomical zone is to be scanned next.  
Regarding claim 16, the modified device of Hunter teaches the examination overview comprises a plurality of tiles (Crucs – Fig. 6A: Each row (625 and 626) is a set of tiles) corresponding to the plurality of anatomical zones (Crucs – Fig. 6A : Teeth #1, Teeth #2, etc. , and Paragraph 55: “The anatomic region indicates which teeth are to be imaged (e.g., by teeth #)”), including a first tile corresponding to the first anatomical zone (Crucs – Fig. 6A: Tiles in row 625 – Corresponding to teeth 1 – 5 and 14 – 21 ) and a second tile corresponding to the second anatomical zone (Crucs – Fig. 6A: Tiles in row 626 – Corresponding to teeth 6 and 7, 12 – 14, and 28 – 32) wherein the first tile displays the first clinical finding (Fig. 6A – Layout 621: Anatomical Region indicated by specific teeth numbers (Teeth 1,2,3), the image acquisition number (#1), and the orientation (sensor)  displayed below image 631– the region and specific teeth numbers are “clinical findings” as they indicate specific information about the patient that was found in a clinical setting such as the anatomical region of the patients teeth and the order in which the patient’s teeth were imaged), and the first image (Fig. 6A: Image 631) wherein the second tile displays the second clinical finding (Crucs – Fig. 6A: Layout 622: Anatomical Region indicated by specific teeth numbers (Teeth 3,4,5) , the image acquisition number (#2), and the orientation (sensor)) and the second image ((Crucs – Fig 6A: Image 622) wherein the plurality of tiles are displayed at the same time on the display device (Crucs – Fig. 6A). It would have been obvious to one of ordinary skill in the art, before the time of the effective filing date, (Crucs – Paragraph 34).
Regarding claim 17, the modified device of Hunter teaches the processor (Crucs – Paragraph 5: “processor-based hardware platform (PBHP)”) is configured to adjust the association of the first image to the first anatomical zone based on a command received while the examination overview is displayed (Crucs – Paragraph 39: “For example, referring to FIG. 6A, if the image 635 really corresponds to teeth numbers 12, 13, and 14 (i.e., image layout 626), then the dentist can use the user interface 130 to select the image 635 and drag it from image layout 625 into image layout 626. Alternatively, the dentist may use the user interface 130 to delete the image 635”). It would have been obvious to one of ordinary skill in the art, before the time of the effective filing date, to further modify the interface of Hunter with the features taught in Crucs in order to allow the user to move or delete images from different anatomical zones in order to correct mistakes such as imaging the wrong anatomical structure (Crucs – Paragraph 39). 
Regarding claim 18, the modified device of Hunter teaches dragging the first image to one of the plurality of tiles associated with a different one of the plurality of anatomical zones (Crucs – Paragraph 39: “For example, referring to FIG. 6A, if the image 635 really corresponds to teeth numbers 12, 13, and 14 (i.e., image layout 626), then the dentist can use the user interface 130 to select the image 635 and drag it from image layout 625 into image layout 626”, Paragraph 55: “The anatomic region indicates which teeth are to be imaged (e.g., by teeth #)” hence based on fig. 6A and the disclosure in para. 55, when dragging image 635 to zone 626 (as taught in para. 39), image 635 is no longer associated with teeth 14, 15, and 16 but instead with teach 12, 13, and 14 ). It would have been obvious to one of ordinary skill in the art, before the  as the user does not have to locate and move a mouse to move the image. 
Regarding claim 19, Hunter teaches wherein the processor (Paragraph 9: “second processor”) is configured to adjust the either the first clinical finding or the second clinical finding (Paragraph 46: “In some embodiments, structured labels, a word bank, or keyboard for manual entry of a label may be used to add information to labels or to modify existing information on a label regarding the active scan… A word bank…may include… Cyst, Cystic changes, Calcification, microcalcifications, Hilar flow, cortical flow, and Thyroid bed. …” – it is known to one having ordinary skill in the art that the labels in the word bank are “clinical findings”. Consequently, a user modifying the labels is therefore modifying the “clinical findings”) while the examination overview is displayed (Paragraph 46: “active scan” and Fig. 1 showing the “active scan” on the examination overview). 
Regarding claim 20, the modified device of Hunter teaches, wherein the processor (Crucs – Paragraph 5: “processor-based hardware platform (PBHP)”) is configured to save and associate the first clinical finding with the first anatomical zone in response to an input received through a pop-up button (Paragraph 46: “A word bank…may include… Cyst, Cystic changes, Calcification, microcalcifications, Hilar flow, cortical flow, and Thyroid bed. …” – it is known to one having ordinary skill in the art that the labels in the word bank are “clinical findings” and Paragraph 56: “In FIG. 1, active scan 106 would be labeled….. These annotations are generated by gestures on the graphical interface, and in an additional embodiment, these labels could be selected from… a word bank…” – it is known to one having ordinary skill in the art that if labels are to be populated onto the first image, from the word bank, then onto the image, then displayed, the labels must inherently be saved with the fist image, corresponding to the first anatomical zone, before being displayed). 

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20200205783 A1) in view of Crucs et al. (US 20100123831 A1) and further in view of Gonyeau et al. (US 20190142388 A1). 

Regarding claim 9, the modified device Hunter teaches the method substantially as claimed in claim 1. Hunter does not teach wherein the workflow is an extended focused assessment with sonography in trauma workflow and the clinical finding is related to the presence of free fluid. 
However, Gonyeau, in the same field of ultrasonic workflows and systems, teaches the workflow is an extended focused assessment with sonography in trauma workflow (Gonyeau Paragraph 16: “Fast assessment with sonography in trauma (FAST)” and Gonyeau – Paragraph 19 and 20: “Extended FAST (eFAST) exams image the same anatomical locations as a FAST exam….The inventors have recognized that it may be possible to improve the quality and clinical value of ultrasound images collected during FAST and eFAST exams by automatically determining the anatomical location being imaged during a FAST or eFAST exam…”), and wherein the clinical finding is related to a presence of free fluid (Paragraph 16: “ultrasound imaging is used to look for free fluid in four anatomical locations in the abdomen and heart: the perihepatic space, the perisplenic space, the pericardium, and the pelvis”). 
It would have been obvious to one of ordinary skill in the art, before the time of the effective filing date, to modify the method of Hunter with that of Gonyeau in order to rapidly screen for blood around bodily organs following trauma (Gonyeau – Paragraph 16). 

Regarding claim 12, the modified device Hunter teaches the method substantially as claimed in claim 1. The modified device of Hunter does not teach using a neural network to determine clinical findings. 
However, Gonyeau, in the same field of ultrasonic workflows and systems, teaches using a neural network to determine the first clinical finding for the first anatomical zone and using the neural network (Fig. 4 and Paragraph 14: “FIG. 4 shows an example convolutional neural network that is configured to analyze an image”) to determine the second clinical finding for the second anatomical zone (Paragraph 61: “The statistical models may be trained to determine, based on the ultrasound data [“first and second anatomical zones”], an anatomical location that was being imaged when the ultrasound data was collected [“clinical findings”]).
 It would have been obvious to one of ordinary skill in the art, before the time of the effective filing date, to modify the method of Hunter with the method taught in Gonyeau in order to make more accurate clinical predications (Gonyeau – Paragraph 64).


5 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20200205783 A1) in view of Crucs et al. (US 20100123831 A1) and further in view of Todd et al. (US 10610310 B2). 

Regarding claim 5, the modified device Hunter teaches the method substantially as claimed in claim 4. The modified device of Hunter does not teach the first status icon comprises a camera icon displayed in the first graphical icon. 
However, Todd, in the same field of user interfaces for medical purposes, teaches the first status icon comprises a camera icon displayed in the first graphical icon (Paragraph 13: Lines 49 – 51: “Providing the tracking camera icon 44d comprises configuring the tracking camera icon 44d to toggle for indicating a status of the drive or guidance system in relation to the tracking system” and Fig. 9 – Camera Icon 44d). 
It would have been obvious to one of ordinary skill in the art, before the time of the effective filing date, to modify the status icon taught in Hunter with a camera icon taught in Todd in order to provide the user an indication of a change in status by toggling the icon. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793